Exhibit 10.19

 

Execution Version

 

June 30, 2020

 

Mr. Jared Sine
c/o Match Group Inc.
8750 North Central Expressway, Suite 1400
Dallas, Texas 75231

 

Assignment of Employment Agreement to New Match

 

Dear Mr. Sine:

 

This letter specifies the interpretation and application of Section 4 of the
Standard Terms (the “Assignment Provision”), as incorporated into the Employment
Agreement, dated as of August 8, 2018 (the “Employment Agreement”), between you
and Match Group, Inc. (“Old Match”), in connection with the merger (the “Old
Match Merger”) of Old Match with and into Valentine Merger Sub LLC (“New Match
Merger Sub”), a wholly-owned indirect subsidiary of IAC/InterActiveCorp.
Immediately following such Old Match Merger, IAC/InterActiveCorp was renamed
Match Group, Inc. (“New Match”).

 

The Assignment Provision states, in relevant part, that in the event of a merger
of Old Match with or into another entity, the Employment Agreement would be
binding upon and inure to the benefit of the successor to Old Match, with such
successor responsible for discharging and performing all the promises,
covenants, duties, and obligations of Old Match thereunder. Thus, when Old Match
merged with and into New Match Merger Sub, the latter became the successor to
Old Match for purposes of the Assignment Provision.

 

By this letter, you, New Match Merger Sub and New Match agree that New Match
shall be substituted for New Match Merger Sub and treated as the successor to
Old Match for purposes of the Assignment Provision and that, from and after the
effective time of the Old Match Merger, all references to the “Company” in the
Employment Agreement shall be deemed to refer to New Match.

 

If you agree that this letter sets forth our collective understanding as to New
Match succeeding to the rights and obligations of Old Match and New Match Merger
Sub from and after the effective time of the Old Match Merger, please indicate
your agreement by signing this letter where indicated below.

 

[Signature Pages Follow]

 



 

 

 

    Sincerely,           VALENTINE MERGER SUB LLC           /s/ Gary Swidler    
By:  Gary Swidler     Its:  Chief Operating Officer & Chief Financial Officer  
              MATCH GROUP, INC.           /s/ Gary Swidler     By:  Gary Swidler
    Its:  Chief Operating Officer & Chief Financial Officer             AGREED
AND ACCEPTED                 /s Jared Sine     By: Jared Sine    

 



 2 

